Citation Nr: 0524425	
Decision Date: 09/07/05    Archive Date: 09/13/05

DOCKET NO.  00-17 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for dysentery.

2.  Entitlement to service connection for beriberi.

3.  Entitlement to service connection for heart disease.

4.  Entitlement to service connection for peripheral 
neuropathy, claimed as numbness of the arms and legs.

5.  Entitlement to service connection for arthritis, claimed 
as rheumatism and lumbar pain.

6.  Entitlement to service connection for chronic bronchitis, 
claimed as difficulty breathing.

7.  Entitlement to service connection for diarrhea.

8.  Entitlement to service connection for fever.

9.  Entitlement to service connection for colds.

10.  Entitlement to an initial compensable disability rating 
for malaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran had recognized guerrilla service from January 
1942 to July 1945. He also had subsequent service with the 
Regular Philippine Army from July 1945 to April 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

The Board issued a decision on this appeal in November 2002, 
denying each of the veteran's claims.  The veteran appealed 
that decision to the U.S. Court of Appeals for Veterans 
Claims (Court).  Pursuant to VA's motion, in an April 2003 
Order, the Court vacated the Board decision and remanded the 
matter to the Board.  By letter dated in July 2003, the Board 
advised the veteran that he had additional time in which to 
supplement the evidence and argument before the Board.  The 
August 2003 response from the veteran and the October 2003 
statement from his representative have been associated with 
the claims folder.  In October 2003, the Board remanded this 
matter to the RO in compliance with due process requirements.  
The matter is again ready for appellate consideration.


FINDINGS OF FACT

1.  There is no competent evidence of record showing current 
dysentery that is related to the veteran's period of 
recognized service.

2.  There is no competent evidence showing that the veteran 
currently has beriberi.

3.  There is no competent evidence showing that the veteran 
currently has heart disease.

4.  There is no competent, probative evidence of record 
showing current peripheral neuropathy that is related to the 
veteran's period of recognized service.

5.  There is no competent evidence of record showing current 
arthritis that is related to the veteran's period of 
recognized service.

6.  There is no competent evidence of record showing current 
chronic bronchitis related to the veteran's period of 
recognized service.

7.  There is no competent evidence of record showing current 
chronic disability from diarrhea that is related to the 
veteran's period of recognized service.

8.  There is no competent evidence showing that the veteran 
currently has chronic disability from or associated with 
fever.

9.  There is no competent evidence of record showing current 
chronic disability from colds that is related to the 
veteran's period of recognized service.

10.  Current physical examination and private medical 
evidence of record is negative for malaria as active disease 
or for chronic residual of malaria.


CONCLUSIONS OF LAW

1.  Service connection for dysentery is not established.  38 
U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2004).

2.  Service connection for beriberi is not established.  38 
U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).

3.  Service connection for heart disease is not established.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).

4.  Service connection for peripheral neuropathy, claimed as 
numbness of the arms and legs, is not established.  38 
U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).

5.  Service connection for arthritis, claimed as rheumatism 
and lumbar pain, is not established.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).

6.  Service connection for chronic bronchitis, claimed as 
difficulty breathing, is not established.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

7.  Service connection for diarrhea is not established.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

8.  Service connection for fever is not established.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

9.  Service connection for colds is not established.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

10.  The criteria for an initial compensable disability 
rating for malaria have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.88b, 
Diagnostic Code 6304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In this case, 
the April 2000 denial preceded the enactment of the VCAA.  
Thereafter, the RO did furnish VCAA notice to the veteran 
regarding these issues in letters dated in November 2001 and 
February 2004.  Because the VCAA notice in this case was not 
provided to the appellant prior to the RO decision from which 
he appeals, it can be argued that the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In the November 2001 and February 2004 letters, as 
well as the June 2000 statement of the case and July 2002 and 
April 2005 supplemental statements of the case, the RO 
informed the appellant of the applicable laws and 
regulations, including applicable provisions of the VCAA, the 
evidence needed to substantiate the claim, and which party 
was responsible for obtaining the evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  The Board also 
notes that the November 2001 and February 2004 letters 
implicitly notified the claimant of the need to submit any 
pertinent evidence in his possession.  In this regard, the 
claimant was advised to identify any source of evidence and 
that VA would assist in requesting such evidence.  The Board 
believes that a reasonable inference from such communication 
was that the claimant must also furnish any pertinent 
evidence that he may have and that the requirements of 
38 C.F.R. § 3.159(b)(1) have been met.  In addition, VA 
specifically informed the claimant in the February 2004 
letter of what evidence he needed to submit to substantiate 
his service connection claims and what evidence VA would 
obtain.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Thus, the Board finds that all notices required by VCAA and 
implementing regulations were furnished to the claimant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claims, including 
obtaining medical records identified by the appellant.  In 
addition, the appellant was provided with the opportunity to 
attend a hearing which he declined.  The appellant has not 
indicated that any additional pertinent evidence exists, and 
there is no indication that any such evidence exists.  In 
fact, the appellant indicated in a March 2004 statement that 
he already submitted all the evidence to substantiate his 
claim.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

Service Connection Claims

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994) (Specifically addressing 
claims based ionizing radiation exposure).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including arthritis, arteriosclerosis, and 
cardiovascular-renal disease).

In addition, diseases specific to former prisoners of war, 
who were interned or detained for not less than 30 days, are 
presumed to have been incurred in service if manifested to a 
degree of ten percent or more at any time after discharge or 
release from active service.  38 U.S.C.A. § 1112(b); 38 
C.F.R. § 3.307(a)(5); see 3.309(c) (listing diseases 
including beriberi and peripheral neuropathy).

Also, specified tropical diseases, and disorders resulting 
from therapy or preventatives therefore, are presumed to have 
been incurred in service, although not otherwise established 
as such, if manifest to a compensable degree within one year 
after service, or at a time when standard or accepted 
treatises indicate that the incubation period commenced 
during service.  38 U.S.C.A. § 1112(a)(2); 38 C.F.R. § 
3.307(a)(4); see 38 U.S.C.A. § 1101(4) and 38 C.F.R. § 
3.309(b) (listing diseases, including dysentery).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant. 38 
U.S.C.A. § 5107(b).

Initially, the Board finds that there is no basis for 
awarding service connection for any disorder on a presumptive 
basis. Specifically, there is no evidence of applicable types 
of heart disease or arthritis to a compensable degree within 
one year after the veteran's recognized service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3). Similarly, there is no 
evidence of dysentery to a compensable degree within the 
requisite period.  38 U.S.C.A. § 1112(a)(2); 38 C.F.R. § 
3.307(a)(4).  With respect to beriberi and peripheral 
neuropathy, there is no evidence that the veteran was a 
prisoner of war for purposes of applying the presumption. 38 
U.S.C.A. § 1112(b); 38 C.F.R. § 3.307(a)(5).

Considering service connection on a direct basis, the Board 
finds that the preponderance of the evidence is against the 
veteran's claims. First, the primary requirement for a 
service connection claim is the existence of a current 
disability. Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  In this case, there is simply no 
competent evidence showing a current diagnosis of beriberi, 
heart disease, or chronic disability from or associated with 
fever. Because a determination as to proper medical diagnosis 
of a disability requires medical expertise and training, the 
veteran's personal assertion that he currently has beriberi 
or heart disease is insufficient to establish a current 
disability as required.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.

A medical statement received in July 1999 from A. Tacandong, 
M.D., refers to current complaints of easy fatigability with 
generalized body malaise, shortness of breathing (sic), and 
ankle joint pains with edema.  It was noted that the 
fatigability and shortness of breath had existed for a few 
years and that the ankle pain with edema was noted in 
service.  The statement further reveals current diagnoses of 
peripheral neuritis and chronic bronchitis.  A February 2000 
statement from Dr. Tacandong indicates that the veteran 
currently had swelling with numbness of the knees, colds, and 
body malaise and lumbar pain.  She also noted that the 
veteran previously had dysentery, diarrhea, chronic 
bronchitis, post-traumatic neuropathy, and peripheral 
neuritis, with relapses or recurrences from 1992 to 1996 up 
to the present.  The Board will assume, without deciding, 
that these statements, taken together, demonstrate current 
disability for the claimed dysentery, peripheral neuropathy, 
arthritis, chronic bronchitis, diarrhea, and colds.

However, service connection is still not in order because 
there is no competent evidence of record demonstrating a 
nexus between any of the disabilities at issue and the 
veteran's recognized service.  A claim for service connection 
requires competent evidence that relates the disability in 
question to service.  Boyer, 210 F.3d at 1353; Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  Again, a 
determination as to etiology of a disability requires medical 
evidence, such that the veteran's lay opinion on the matter 
is not competent.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 
Vet. App. at 494.

Dr. Tacandong's July 1999 statement offers no opinion as to a 
relationship between chronic bronchitis and service.  In 
fact, the fatigability and shortness of breath were noted to 
have existed for only a few years.  Similarly, Dr. 
Tacandong's February 2000 statement refers to current 
complaints suggestive of arthritis with a prior history of 
dysentery, diarrhea, chronic bronchitis, post-traumatic 
neuropathy, and peripheral neuritis.  This statement, 
however, fails to in any way relate one or more of the 
disorders to the veteran's service.

The Board notes that the July 1999 statement indicates that 
that the veteran had ankle pain and edema in service.  Such a 
statement is clearly based solely on the veteran's history.  
In fact, review of the available service and service medical 
records show no orthopedic, neurologic, or physiologic 
disorder other than a history of malaria at separation.  A 
medical opinion that relies on history as related by the 
veteran is no more probative than the facts alleged by the 
veteran.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).

In conclusion, the Board finds that the evidence is not so 
evenly balanced as to require resolution of doubt in the 
veteran's favor.  38 U.S.C.A. § 5107(b).  That is, the 
competent and probative evidence of record fails to establish 
the existence of current disability as alleged by the veteran 
that is related to service.  Therefore, the Board finds that 
the preponderance of the evidence is against service 
connection for dysentery, beriberi, heart disease, peripheral 
neuropathy, arthritis, chronic bronchitis, diarrhea, fever, 
and colds.

Increased Initial Disability Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  Reasonable doubt as to the degree of disability 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's service-connected malaria is evaluated as 
noncompensable (zero percent disabling) under Diagnostic Code 
(Code) 6304, malaria. 38 C.F.R. § 4.88b. When malaria is 
present as active disease, a 100 percent disability rating is 
in order. Thereafter, residuals such as liver or spleen 
damage are rated under the appropriate system. See 38 C.F.R. 
§§ 4.114 (disabilities of the digestive system), 4.117 
(disabilities of the hemic and lymphatic system).  The Note 
to Code 6304 specifies that the diagnosis of malaria depends 
on the identification of the malarial parasites in blood 
smears.  If the veteran served in an endemic area and 
presents signs and symptoms compatible with malaria, the 
diagnosis may be based on clinical grounds alone.  Relapses 
must be confirmed by the presence of malarial parasites in 
blood smears.

The RO granted service connection on the basis of malaria 
documented in service medical records as well as a medical 
certificate received in July 1999 indicating that the veteran 
was treated for malaria in 1945.  The veteran generally 
alleges that he is in very poor health.

The Board finds that the preponderance of the evidence is 
against a compensable disability rating for malaria.  38 
C.F.R. § 4.3.  First, the statements from Dr. Tacandong are 
negative for any finding of active malaria disease process or 
of residual of malaria.  Moreover, the report of the October 
2000 VA examination shows no findings of current active 
malaria disease or any chronic residual.  The report shows 
that the examiner reviewed the claims folder for the 
examination.  The veteran's current complaints included 
dizziness, chest pain, shortness of breath. However, physical 
examination of the abdomen was completely normal.  The 
examiner also noted that there were no residuals of 
malnutrition.  Ultrasound of the abdomen showed hepatic cyst 
in the right lobe of the liver.  Otherwise, the study was 
normal, with no hepatomegaly or splenomegaly.  Laboratory 
testing was negative for malarial parasite.  The diagnosis 
was no residual of malaria.  Absent relapse confirmed by 
parasites in blood smears or medical evidence showing chronic 
residual of malaria, the Board finds no basis for awarding a 
compensable disability rating.  38 C.F.R. § 4.7.




ORDER

Service connection for dysentery is denied.

Service connection for beriberi is denied.

Service connection for heart disease is denied.

Service connection for peripheral neuropathy, claimed as 
numbness of the arms and legs, is denied.

Service connection for arthritis, claimed as rheumatism and 
lumbar pain, is denied.

Service connection for chronic bronchitis, claimed as 
difficulty breathing, is denied

Service connection for diarrhea is denied.

Service connection for fever is denied.

Service connection for colds is denied.

An initial compensable disability rating for malaria is 
denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


